In re State of Louisiana; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “D”, No. 378-975; to the Court of Appeal, Fourth Circuit, No. 96KW-0899.
Granted. Judgment of the trial court is vacated and set aside. Case remanded to the trial court for an evidentiary hearing and determination of whether the unannounced search was reasonable in view of any law enforcement interests that may have been present at the time. See Wilson v. Arkansas, - U.S. -, 115 S.Ct. 1914, 131 L.Ed.2d 976 (1995).
JOHNSON, J., would deny the writ.
WATSON, J., not on panel.